STATE OF WEST VIRGINIA                                FILED
                           SUPREME COURT OF APPEALS
                                                                               March 16, 2021
                                                                              EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

In re K.M.

No. 20-0630 (Berkeley County 19-JA-135)



                              MEMORANDUM DECISION


         Petitioner Mother K.M.-B., by counsel Jeffrey Gould, appeals the Circuit Court of
Berkeley County’s July 1, 20201, order terminating her parental rights to K.M. 2 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Mindy M. Parsley,
filed a response in support of the circuit court’s order. The guardian ad litem (“guardian”), Tracy
Weese, filed a response on behalf of the child also in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court lacked subject matter jurisdiction and erred in
holding petitioner’s adjudicatory hearing while petitioner was hospitalized and unable to attend. 3

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       The DHHR filed a petition in March of 2019 alleging that petitioner’s drug abuse
negatively impacted her ability to parent then five-year-old S.M., a child not at issue on appeal.

       1
         Petitioner attempts to also appeal the March 10, 2020, order terminating her parental
rights to another child, S.M. However, petitioner failed to timely appeal that order and, therefore,
it will not be reviewed.
       2
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       3
         Petitioner does not specifically allege that the circuit court erred in terminating her
parental rights to K.M.


                                                 1
Specifically, the DHHR alleged that petitioner abused nonprescribed methadone and that S.M.,
who was nonverbal and with special needs, had consumed and overdosed on “20-30 mgs of
methadone,” which required immediate emergency medical care. While at the hospital, petitioner
complained of stomach pains and the hospital staff discovered that she was seven weeks
pregnant with another child, K.M. Petitioner also tested positive for nonprescribed
benzodiazepines and methadone. Petitioner further admitted to hospital staff that she took
nonprescribed Neurontin, Xanax, and Suboxone, and failed to supervise S.M. Pertinent to this
appeal, the DHHR listed petitioner and S.M.’s address as Martinsburg, West Virginia, though
petitioner claimed to be a resident of Maryland. During an interview with the DHHR worker,
petitioner admitted to having no plan for a place to live for herself and the children once she
could no longer stay at the friend’s house in Martinsburg. Thereafter, petitioner waived her
preliminary hearing.

        Upon petitioner’s stipulation to drug abuse, the circuit court adjudicated petitioner as an
abusing parent of S.M. in June of 2019. At a hearing in July of 2019, upon petitioner’s motion
for an improvement period, the circuit court noted petitioner’s noncompliance with drug
screening and failure to regularly attend supervised visits with the child. In August of 2019,
petitioner filed a motion to dismiss the petition based upon the circuit court’s lack of subject
matter jurisdiction, arguing that Maryland was petitioner and S.M.’s home state, that petitioner
and the child had no significant connection with West Virginia, and that no court in Maryland
had declined jurisdiction. At a hearing upon the motion to dismiss in September of 2019, the
DHHR and guardian proffered that the Department of Social Services of Maryland had not
responded to inquiries about the matter. The circuit court held the motion in abeyance. At the end
of the hearing, the circuit court ordered petitioner to present for a drug screen and she admitted
that she would test positive for Percocet, an opiate for which she had no prescription. Petitioner
also requested that her visitation time with S.M. be reduced.

        By order entered in late September of 2019, the circuit court noted that it had conferred
with a court in Washington County, Maryland, and that the Maryland court declined to exercise
jurisdiction citing the lack of involvement of the parties in that county. Although the circuit court
agreed that Maryland was the home state of the child S.M., pursuant to the Uniform Child
Custody Jurisdiction and Enforcement Act (“UCCJEA”), the court in Maryland had declined to
exercise jurisdiction. As such, the circuit court denied petitioner’s motion to dismiss.

        The DHHR subsequently amended the petition in November of 2019 after petitioner
gave birth to K.M., who tested positive for methadone and cocaine, and experienced severe
symptoms because of the drug exposure. 4 The DHHR further alleged that, despite entering an
inpatient rehabilitation program in September of 2019, petitioner voluntarily discharged after less
than two months and without completing the treatment. The DHHR also alleged that petitioner
tested positive for various combinations of benzoylecgonine/cocaine, opiates, fentanyl,
methadone, and oxymorphone in April, June, July, and September of 2019. At the preliminary
hearing on the amended petition, the circuit court stated that it again discussed the matter with


       4
        K.M. was born in Maryland in October of 2019 and taken to a foster home in West
Virginia shortly thereafter. He never resided with petitioner in Maryland.


                                                 2
the corresponding Maryland court and that it again declined to exercise jurisdiction. In March of
2020, the DHHR amended the petition to add allegations that C.W., the putative father of K.M.,
stabbed petitioner multiple times in mid-January of 2020 in Maryland.

        The circuit court held a dispositional hearing as to S.M. in January of 2020, wherein
petitioner failed to appear, but counsel represented her. Petitioner’s counsel moved for a
continuation of the hearing on the basis that petitioner was hospitalized in Maryland for injuries
she received in a domestic incident with C.W. However, no evidence was produced in support of
the assertion that petitioner was hospitalized. 5 The guardian objected, citing the statutory time
limitations for the disposition of child abuse and neglect matters, and proffering that S.M. had
been in DHHR custody since March of 2019. The guardian also noted that petitioner was never
granted an improvement period. The circuit court concluded that petitioner’s “lack of
participation and progress pre-dated her hospitalization for the injuries sustained in the alleged
domestic violence incident and her failure to be available for this hearing is not a consideration
and the [circuit court] is not taking a negative inference from her failure to appear at this
hearing.” The circuit court denied petitioner’s motion to continue disposition as to S.M. but
continued adjudication as to K.M. Ultimately, the circuit court terminated petitioner’s parental
rights to S.M. Petitioner failed to timely appeal this termination.
        In March of 2020, the circuit court held an adjudicatory hearing as to K.M., wherein
petitioner failed to appear, but counsel represented her. Petitioner’s counsel moved to continue
the hearing citing petitioner’s continued hospitalization in Maryland. The circuit court denied the
motion finding that there was no good cause to continue the hearing as “the allegations of abuse
and neglect took place significantly prior to [petitioner’s] recent hospitalization.” The circuit
court noted petitioner’s previous stipulation to drug abuse for her adjudication with S.M. and that
petitioner continued to abuse drugs throughout the proceedings, resulting in K.M.’s being born
drug-affected. Accordingly, the circuit court adjudicated petitioner as an abusing parent.

         In June of 2020, the circuit court held a dispositional hearing. Petitioner testified and
stated that she did not have a drug problem. The DHHR presented evidence that petitioner
continued to abuse drugs throughout the proceedings, including while she was pregnant with
K.M., had not complied with drug screening, failed to consistently visit with K.M., and had
failed to stay in contact with the DHHR. The circuit court noted that despite the DHHR’s offered
services and petitioner’s opportunity to address her drug addiction, she had failed to fully
participate in the proceedings and avail herself of the services offered. As such, the circuit court
found that there was no reasonable likelihood that petitioner could correct the conditions of
abuse and neglect in the near future and that termination was necessary for the child’s welfare.



       5
         Petitioner’s previous December of 2019 dispositional hearing was continued due to
petitioner’s alleged hospitalization. However, according to the record, petitioner was not
hospitalized due to C.W.’s attack until mid-January of 2020. The order continuing the hearing
required petitioner to produce medical records showing her hospitalization. Nonetheless, the
record is devoid of any such medical excuses or documentation for the December of 2019
hearing.

                                                 3
Ultimately, the circuit court terminated petitioner’s parental rights by order entered on July 1,
2020. It is from the dispositional order that petitioner appeals. 6

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court lacked subject matter jurisdiction
because petitioner and K.M. were residents of Maryland, and Maryland, therefore, was their
“home state” per the UCCJEA. According to petitioner, she was “only passing through” and
“waiting on a ride” home to Maryland when S.M. ingested and overdosed on methadone, which
started the underlying case. Petitioner argues that pursuant to the UCCJEA, West Virginia cannot
exercise jurisdiction because petitioner lacked a significant connection to the state. Further, she
argues, the Maryland court did not explicitly decline jurisdiction based upon West Virginia being
the more appropriate forum.

        The Court has held that “[t]he Uniform Child Custody Jurisdiction and Enforcement Act,
West Virginia Code § 48-20-101, et seq., is a jurisdictional statute, and the requirements of the
statute must be met for a court to have the power to adjudicate child custody disputes.” Syl. Pt. 6,
Rosen v. Rosen, 222 W. Va. 402, 664 S.E.2d 743 (2008). The requirements for subject matter
jurisdiction under the UCCJEA are set out under West Virginia Code § 48-20-201. 7 This statute
provides as follows:

       (a) Except as otherwise provided in section 20-204, a court of this state has
       jurisdiction to make an initial child custody determination only if:


       6
        The father’s parental rights were also terminated. The permanency plan for the child is
adoption in his current foster home.
       7
         See W. Va. Code § 48-20-201(b) (“Subsection (a) of this section is the exclusive
jurisdictional basis for making a child custody determination by a court of this State.”).


                                                 4
       (1) This state is the home state of the child on the date of the commencement of
       the proceeding, or was the home state of the child within six months before the
       commencement of the proceeding, and the child is absent from this state but a
       parent or person acting as a parent continues to live in this state;

       (2) A court of another state does not have jurisdiction under subdivision (1) of this
       subsection, or a court of the home state of the child has declined to exercise
       jurisdiction on the ground that this state is the more appropriate forum under
       section 20-207 or 20-208, and:

       (A) The child and the child’s parents, or the child and at least one parent or a
       person acting as a parent, have a significant connection with this state other than
       mere physical presence; and

       (B) Substantial evidence is available in this state concerning the child’s care,
       protection, training and personal relationships;

       (3) All courts having jurisdiction under subdivision (1) or (2) of this subdivision
       have declined to exercise jurisdiction on the ground that a court of this state is the
       more appropriate forum to determine the custody of the child under section 20-
       207 or 20-208; or

       (4) No court of any other state would have jurisdiction under the criteria specified
       in subdivision (1), (2) or (3) of this subsection.

       Further, this Court has outlined the proper analysis in determining jurisdiction as such:

       [A] court of this state must satisfy one of the four bases of jurisdiction set forth in
       Section 201(a). These four bases have been aptly summarized as 1) “home state”
       jurisdiction; 2) “significant connection” jurisdiction; 3) “jurisdiction because of
       declination of jurisdiction”; and 4) “default” jurisdiction. See Rosen v.
       Celebrezze, 117 Ohio St.3d 241, 883 N.E.2d 420, 427 (2008). These jurisdictional
       bases do not operate alternatively to each other, but rather, in order of priority—
       reaching the next basis of jurisdiction only if the preceding basis does not resolve
       the jurisdictional issue.

In re K.R. and P.R., 229 W. Va. 733, 740, 735 S.E.2d 882, 889 (2012).

        Here, the record shows that K.M. was born in Maryland in October of 2019, that
petitioner returned to Maryland at some point during the underlying proceedings, and that the
amended petition adding K.M. as an infant respondent was filed in November of 2019. As such,




                                                 5
Maryland was the home state for K.M. pursuant to West Virginia Code § 48-20-201(a )(1). 8
However, the record shows that the circuit court properly conferred with the corresponding court
in Washington County, Maryland to determine jurisdiction as to S.M. and that court declined to
exercise jurisdiction citing the lack of involvement of the parties in its county. 9 Later, at the
preliminary hearing upon the amended petition regarding K.M., the circuit court again conferred
with the Maryland court, and that court continued to decline jurisdiction. Accordingly, the circuit
court exercised jurisdiction pursuant to West Virginia Code § 48-20-201(a)(3) as the home state
declined to exercise jurisdiction. Although in its initial letter to the circuit court, the Maryland
court did not explicitly state that West Virginia was the more appropriate forum, the record
supports the finding as the initial child custody proceeding was filed in West Virginia; the child
custody proceeding had been an ongoing since March of 2019; the DHHR’s services and
providers were in West Virginia; evidence such as hospital records were from West Virginia
hospitals; witnesses were located in West Virginia; K.M.’s sibling, S.M., had lived in West
Virginia since at least March of 2019; and K.M. was placed with S.M. in the same foster home in
West Virginia. For these reasons, we find that petitioner is entitled to no relief.

        Petitioner also argues on appeal that the circuit court erred by holding the adjudicatory
hearing regarding K.M. when she was allegedly hospitalized and unable to attend. Petitioner
contends that her counsel informed the circuit court of her injuries and hospitalization at the
January 23, 2020, dispositional hearing for S.M., which led to her unavailability to testify and
assist her counsel in preparation for the adjudicatory hearing held in March of 2020. According
to petitioner, the circuit court deprived her of her right to participate and testify at her
adjudication regarding K.M. 10 We disagree.

        Petitioner’s due process rights were protected as she was given notice of the adjudicatory
hearing and counsel represented her. In these proceedings, the circuit court has the discretion to
continue a hearing for good cause, and, in fact, did so at the January 23, 2020, hearing. See In
Interest of Tiffany Marie S., 196 W. Va. 223, 235, 470 S.E.2d 177, 189 (1996) (“Whether a party

       8
       The circuit court found that Maryland was the home state for the older sibling S.M., but
made no such finding regarding K.M.
       9
         Maryland’s Uniform Child Custody Jurisdiction and Enforcement Act, which mirrors
West Virginia Code § 48-20-207, states that a Maryland court “may decline to exercise its
jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances
and that a court of another state is a more appropriate forum.” Md. Code Fam. Law § 9.5-207.
“The decision whether to relinquish the court’s jurisdiction in favor of a more convenient one is
one addressed to the sound discretion of the court.” Miller v. Mathias, 428 Md. 419, 454, 52
A.3d 53, 73–74 (2012) (citation omitted).
       10
          Petitioner also states that the circuit court “went forward with the disposition and
terminated her parental rights to S.M., infant and deprived her of the ability to testify and
participate in the hearings.” Petitioner did not timely appeal the termination of her parental rights
to S.M. and, therefore, this argument will not be addressed.” Furthermore, petitioner was present
at the dispositional hearing for K.M. and, in fact, testified. As such, there is no merit to this
argument regarding K.M.

                                                 6
should be granted a continuance for fairness reasons is a matter left to the discretion of the circuit
court, and a reviewing court plays a limited and restricted role in overseeing the circuit court’s
exercise of that discretion.”). The circuit court, having continued the proceedings once before,
properly took evidence at the March of 2020 adjudicatory hearing. We find no error in the circuit
court’s denial of petitioner’s second continuance and its holding of an adjudicatory hearing
regarding K.M.

        For the foregoing reasons, we find no error in the decision of the circuit court, and its
July 1, 2020, order is hereby affirmed.


                                                                                           Affirmed.

ISSUED: March 16, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  7